Title: To George Washington from Major General Nathanael Greene, 21 July 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Camp at the [White] Plains July 21. 1778
          
          Your Excellency has made me very unhappy. I can submit very patiently to deserved
            censure; but it wounds my feelings exceedingly to meet with a rebuke, for doing what I
            conceivd to be a proper part of my duty; and in the order of things.
          When I left your Excellency at Haverstraw you desird me to go forward and reconnoiter
            the Country, and fix upon some proper position to draw the troops together at. I was a stranger to all this part of the Country and could form
            no judgment of a proper place until I had thoroughly examined the ground.
          Croten River was the only place that I could find suitable for the purpose all
            circumstances being taken into consideration. I wrote your Excellency what I had done,
            and where I was, that if you had any thing in charge I might receive your orders. I
            wrote you the reasons for my not waiting upon you in person were I had many Letters to
            answer and many matters to regulate in my department which prevented me from
              returning. Besides which it was almost half a days
            ride the Weather exceeding hot and my self not a little fatigued. And here I must
            observe that neither my constitution or strength are equal to constant exercise.
          As I was a stranger to all the lower Country I thought it absolutely necessary for me
            to come forward. A thorough knowledge of a Country is not easily obtaind. such a one at
            least as is necessary to fix upon the most elligible position for forming a Camp.
          The security of the Army, the ease and convenience of the troops as well as a desire to
            perform the duties of my office with a degree of reputation all conspird to make me wish
            to fix upon the properest ground for the purpose. This it was impossible for me to do
            unless I came on before the Troops. And I must confess I saw no objection, as your
            Excellency had wrote me nothing to the contrary, and what I wrote naturally led to such
            a measure.
          I expected you on every hour and was impatient to get forward, that I might be able to
            give some account of the Country when you came up. Before I left Crumpond I desird Mr
            Pettit to wait upon you at your arrival and take your orders; and if there was any thing
            special to forward it by express.
          If I had neglected my duty in pursuit of pleasure or if I had been wanting in respect
            to your Excellency I would have put my hand upon my mouth and been silent upon the
            ocasion but as I am not conscious of being chargeable with either the one or the other,
            I cannot help thinking I have been treated with a degree of severity, that I am in no
            respect deserveing of.
          
          And I would just observe here that it is impossible for me to do my duty if I am always
            at Head quarters. I have ever given my attendance there as much as possible both from a
            sense of duty and from inclination; but constant attendance is out of my power unless I
            neglect all other matters. The propriety of which, and the consequences that will follow
            I submit to your Excellencys consideration.
          Your Excellency well knows how I came into this department. It was by your special
            request; and you must be sensible there is no other man upon Earth could have brought me
            into the business but you. The distress the department was in the disgrace that must
            accompany your operations without a change; and the difficulty of engageing a person
            capable of conducting the business, together with the hopes of meeting your approbation
            and haveing your full aid and assistance reconcild me to the undertakeing.
          I flatter my self when your Excellency takes a view of the state ⟨mutilated⟩ things were in when I first engagd; and consider the short ⟨time⟩ we
            had to make the preparations for the opening Campaign and reflect with what ease and
            facillity you began your march from Valley Forge; and continued it all through the
            Country. Notwithstanding we went great part of the way entirely out of the line of
            preparations. You will do me the justice to say I have not been negligent or inattentive
            to my duty.
          I have in every respect since I had my appointment strove to accomodate the business of
            the department to the plan of your Excellencys opperations. And I can say with great
            truth that ever since I had the honour to serve under you, I have been more attentive to
            the public interest and more engagd in the support of your Excellencys charactor, than
            ever I was to my own ease interest or Reputation.
          I have never solicited you for a furlough to go home to indulge in pleasure or to
            improve my interest which by the by, I have neglected going on four Years. I have never
            confind my self to my particular line of duty only. Neither Have I ever spard my self
            either by Night or Day, where it has been necessary to promote the public service under
            your direction. I have never been troublesome to your Excellency to publish any thing to
            my advantage. Altho I think my self as justly entitled as some others who have been much
            more fortunate. Particularly in the action of Brandywine.
          I have never sufferd my pleasures to interfere with my duty; and I am perswaded I have
            given too many unequivocal proofs of my attachment to your person and interest to leave
            a doubt upon your mind to the contrary. I have always given you my opinion with great
            candour and executed your orders with equal fidelity. I do not mean to arrogate to  my self more merit than I deserve or wish to exculpate myself from
            being cha[r]geable with error and in some instances negligence⟨.⟩ However I can speak
            with a becoming pride, that I have always endeavord to deserve the public esteem and
            your Excellencys approbation.
          As I came into the quarter masters department with reluctance so I shall leave it with
            pleasure. Your influence brought me in and the want of your approbation will induce me
            to go out.
          I am very sensible of many deficiencies; but this is not so justly chargeable to my
            intentions as to the difficult circumstances attending the business. It is almost
            impossible to get good men for the conducting all parts of so complex a business. It may
            therefore naturally be expected that many things will wear an unfavorable complexion;
            but let who will under take the business they will find it very difficult not to say
            impossible to regulate it in such a manner as not to leave a door open for censure and
            furnish a handle for reproach. I am with all due respect your Excellencys most Obedient
            humble Servt
          
            Nath. Greene
          
        